department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c date cc dom fs it a number release date uilc internal_revenue_service national_office field_service_advice memorandum for deborah butler assistant chief_counsel field service cc dom fs from subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corp a corp b x facilities year date c date d date e date f dollar_figureh dollar_figurei issues whether corp a may currently deduct attorneys’ fees and accountants’ fees incurred for the initial_public_offering ipo of a real_estate_investment_trust reit whether sec_482 could be applicable to the present case conclusions corp a must capitalize attorneys’ fees and accountants’ fees incurred for the ipo of a reit sec_482 could be applicable to the present case if requisite control is shown facts the taxpayer corp a went through a substantial restructuring in year part of the restructuring was a planned sale-leaseback of certain of its x facilities as part of the sale leaseback corp a as well of one of its subsidiaries transferred the x facilities to corp b on date c in a purported sec_351 transaction corp b had been formed several years earlier as a shell until the x facilities were transferred to it corp b was part of the corp a consolidated_group for purposes of the year income_tax return corp b sold the facilities to a reit on date d the reit had been formed on date e for the sale-leaseback transaction corp a’s chairman of the board was also the chairman of the reit the reit was funded by an ipo held on date f the funds from the ipo were used to purchase the x facilities from corp b the securities_and_exchange_commission sec required corp a to be a co-registrant for the ipo in the registration corp a represented that its relationship to the reit was expected to provide access to additional capital to fund future growth the sec also required corp a to be a co-registrant on the subsequent issuance of the reit’s preferred_stock the proceeds from the sale of stock were used to pay off indebtedness incurred to purchase additional x facilities from corp a corp a and the reit agreed that the reit would purchase and lease back nine x facilities these facilities comprised the original leaseback_transaction the facilities were all leased back to corp a corp a also granted the reit the option to purchase five additional x facilities by the end of year the reit had purchased and leased back an additional four x facilities to corp a all the x facilities were leased back pursuant to to year leases with options for three additional 5-year periods corp a currently deducted dollar_figureh in attorneys’ fees and dollar_figurei in accountants’ fees it incurred in connection with the reit ipo law and analysis capitalization of attorneys’ fees and accountants’ fees sec_162 allows a deduction for all ordinary_and_necessary_expense incurred during the taxable_year in carrying_on_a_trade_or_business however capitalization under sec_263 takes precedence over a current deduction under sec_162 sec_161 an expenditure is capital if it creates or enhances a separate or distinct asset or provides the taxpayer with a significant future benefit 503_us_79 the present case is similar to 110_tc_402 appeal docketed no 1st cir date where the tax_court held that costs incurred in starting new regulated_investment_companies ric had to be capitalized the taxpayer in fmr organized numerous rics every year and argued the expenses_incurred in starting them were ordinary the court did not decide the issue of whether the rics were separate assets instead the court found that each ric provided the taxpayer significant future_benefits beyond the tax_year the organizational costs were incurred the court quoted 349_f2d_515 1st cir for the proposition that when the totality of expenditure was made in anticipation of a continuing economic benefit over a period of years it is indicative of a capital expense t c pincite the court in fmr also found its facts analogous to other situations where capitalization was required for example it found the t he right to market the investment concept obtained through the process of executing the contract with the individual ric and filing with the sec and individual states similar to cases which required the capitalization of the costs of obtaining permission to operate or conduct a business fmr t c pincite citing 63_tc_547 surety insurance co v commissioner tcmemo_1980_70 the court also found the expenditures at issue in its case similar to organizational costs which are generally considered capital expenditures typically expenditures incurred in connection with organizing recapitalizing or merging a business are not currently deductible fmr t c pincite citing indopco u s pincite e i du pont de nemours co v united stat432_f2d_1052 3d cir 59_tc_201 the expenses in the present case should be subject_to capitalization under the same rationale as found in fmr there is no question that the reit through the sale-leasebacks was intended to provide corp a with significant benefits in future years corp a argues alternatively that the attorneys’ fees and accountants’ fees should be treated as costs of the sale of the x facilities to the reit in pope talbot inc v commissioner tcmemo_1997_116 aff’d 162_f3d_1236 9th cir legal and accounting expenses of forming a partnership were found to be attributable to the gain on taxable_distribution for which the partnership was formed that is the partnership was created by a corporate taxpayer to accept the transfer of certain of its property the interests in the partnership were then distributed to the shareholders of the corporation in proportion to their shares of stock resulting in a sec_311 gain however the present case is distinguishable because the reit was created not only for the sales but for the leasebacks which extended into future years further the sales and the corresponding leasebacks were integrated transactions which should be considered together in determining whether the expenditures at issue should be capitalized in this sense the present case is analogous to 111_tc_231 where the court held that the charge incurred by a lessee for the termination of a lease on a mainframe computer must be capitalized where the lessee simultaneously entered into new lease on a more powerful mainframe computer with the same lessor the taxpayer asserted and the court agreed that the law was well settled that the cost of terminating a lease is generally deductible in the year incurred however because of the integrated nature of the transactions by which the first lease was terminated and the second lease was entered into neither could be viewed in isolation instead the court found the charge was incurred not only to terminate the first lease but to obtain the larger capacity computer under the second lease thus the charge had to be capitalized because the second lease extended into future years application of sec_482 generally sec_482 places a controlled_taxpayer on a tax parity with an uncontrolled taxpayer as determined according to the standard of an uncontrolled taxpayer a district_director has the power to intervene in cases where a controlled taxpayer1 does not conduct its affairs transactions and accounting_records to truly reflect taxable_income_from_the_property and business of each of the controlled taxpayers a district_director can make such necessary distributions apportionments or allocations of gross_income deductions credits or allowances or of any item or element affecting taxable_income between or among the controlled taxpayers constituting the group the standard applied in all cases is that of an uncontrolled taxpayer dealing at arm’s length with another uncontrolled taxpayer see sec_1_482-1 t d c b 1individuals and trusts such as the reit as well as controlled corporations such as cca and cpi are regarded as taxpayers under sec_482 see sec_1_482-1 sec_482 and the regulations promulgated thereunder do not contain a precise bright line ownership percentage_test to determine control2 furthermore sec_482 also does not depend exclusively on ownership to find control of the taxpayer see 294_f2d_82 5th cir acq 1959_2_cb_4 despite the question of ownership petitioner was still in control for purposes of u s c a i r c sec_45 u s c a i r c sec_45 was subsequently recodified in the internal_revenue_code of pub_l_no sec_482 sec_68a stat see 42_tc_114 aff’d 358_f2d_342 6th cir cert_denied 385_us_899 17_led_131 87_sct_205 it is not record ownership but actual control which counts in the application of the statute control as determined under sec_482 depends on the facts and circumstances of each transaction we note that sec_482 can also be used to allocate income under the sec_351 transfers according to sec_1_482-1 sec_482 can be invoked in transactions providing for non recognition of gain_or_loss including transactions under sec_351 in order to prevent attempts by a taxpayer to avoid taxes or to clearly reflect income see 137_f2d_600 3rd cir cert_denied 320_us_794 the purported sec_351 transfer will be discussed in a separate field_service_advice should control exist for purposes of sec_482 the district_director can reallocate the sales_price lease payments and ipo fees associated with the sale-leaseback arrangement between corp a and the reit provided that such reallocation is necessary in order to prevent evasion of taxes or to clearly reflect income sec_1_482-1 defines control to include any kind of control direct or indirect whether legally enforceable or not and however exercisable or exercised including control resulting from the actions of two or more taxpayers acting in concert or with a common goal or purpose it is the reality of the control that is decisive not its form or the mode of its exercise a presumption of control arises if income or deductions have been arbitrarily shifted 3the language of sec_482 includes owned or controlled compare the broad definition of control and ownership under sec_482 with other internal_revenue_code sections providing for precise ownership and control tests eg sec_368 deborah a butler by ____________________ clifford m harbourt senior technician income_tax and accounting branch field service division
